Citation Nr: 0917210	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-28 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for Stevens-Johnson syndrome due to VA 
medical treatment in April 2003.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had honorable active military service from 
September 27, 1983 to September 26, 1987.  There was a period 
of service under other than honorable conditions from 
September 27, 1987 to July 21, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In May 2008, the Board remanded the 
Veteran's claim for additional development.


FINDINGS OF FACT

1.  In April 2003, the Veteran was prescribed Combivir and 
Viramune for treatment of a human immunodeficiency virus 
(HIV) at the VA Medical Center (VAMC) in Milwaukee, 
Wisconsin, with his informed consent.

2.  The Veteran developed Stevens-Johnson Syndrome as a 
result of the April 2003 treatment.

3.  The Veteran's additional disability as a result of the 
April 2003 treatment was reasonably foreseeable.

4.  The competent medical evidence does not reflect any 
qualifying additional disability as a result of the April 
2003 treatment that is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA health care 
providers who administered the treatment.




CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for Stevens-Johnson syndrome have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through July 2003 and June 2008 notice 
letters, the Veteran was notified of the information and 
evidence needed to substantiate his claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  The June 2008 
letter provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in January 2009, which followed the 
June 2008 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the July 2003 and June 2008 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the section 1151 issue 
for further notification of how to substantiate the claim is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VAMC in Milwaukee, Wisconsin.  
Records from multiple private treatment providers identified 
by the Veteran have also been obtained.  The RO also 
requested and obtained records from the Social Security 
Administration (SSA).  The records pertinent to the VA 
medical treatment in question have been associated with the 
claims file.  Additionally, several VA medical opinions were 
provided in connection with the claim, the reports of which 
are of record.  In April 2009, the Veteran stated that he had 
no further information to provide concerning the claim.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

The Veteran asserts that he has additional disability as a 
result of VA treatment in April 2003.  Specifically, he 
alleges that he developed Stevens-Johnson syndrome after he 
was prescribed Combivir and Viramune as treatment for HIV on 
April 22, 2003, at the Milwaukee VAMC.  The Veteran maintains 
that he told VA personnel that he had prior adverse reactions 
to azidothymidine (AZT) or zidovudine medications when he was 
prescribed the two medications at the VAMC.  He also states 
that he was not advised of the potential side effects of the 
medications.  Thus, the Veteran contends that compensation 
benefits under 38 U.S.C.A. § 1151 is warranted.  The claim 
was received by the RO in June 2003.

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability was service connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately before 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2008).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care, treatment, or examination and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2008), Informed Consent, 
a section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate, the nature of the proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).  Finally, the 
consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
60 calendar days.  38 C.F.R. § 17.32(d).

A review of the medical evidence reveals that the Veteran was 
initially found to be HIV positive in 1990 or 1991.  A 
December 1991 cellular immunocompetency panel indicated the 
possibility of HIV-1 infection.  Records from B.P.B., M.D., 
show that the Veteran was being treated for an acquired 
immunodeficiency syndrome (AIDS) related complex with 
medications containing AZT by June 1992.  The treatment 
through Dr. B.P.B. continued through January 1994.

In June 1994, the Veteran began receiving treatment for HIV 
through Milwaukee Health Services.  A June 1994 record 
documents a history of AZT medication use that was stopped in 
January 1994 for financial reasons.  A July 1994 medical 
summary listed the Veteran's only allergy as sulfa.  The 
Veteran was prescribed AZT medication at Milwaukee Health in 
combination with other medications, including didanosine 
(DDI).  A September 1995 record indicated that the Veteran 
experienced heartburn when taking AZT.  A July 1996 record 
indicated that he experienced nausea when taking DDI.  Other 
treatment combinations were prescribed at Milwaukee Health, 
including AZT and staduvine.  A September 1996 record 
indicates that the Veteran wanted to try a different 
medication because AZT was probably not working anymore.  By 
February 1997, AZT was stopped and the Veteran was treated 
with indinavir.  A May 1997 record includes a notation that 
the Veteran developed a rash.  No cause was provided and the 
rash was resolved by June 1997.  In October 2000, a 
laboratory test was conducted regarding the effectiveness of 
several HIV drugs.  Nine drugs were listed as sensitive, 
including Viramune (generically nevirapine).  AZT and 
Combivir (a combination of AZT and lamivudine) were listed as 
indeterminate.  The Veteran concluded treatment through 
Milwaukee Health in approximately June 2002.

In May 2002, the Veteran sought generalized treatment at the 
Milwaukee VAMC.  Testing confirmed that he was HIV positive.  
A March 2003 record notes a history of HIV since November 
1990.  It was also noted that the Veteran last took HIV 
medications one to one and a half years prior and that he was 
on AZT but the medications changed because of a reaction.  On 
April 1, 2003, the Veteran was seen in the infectious disease 
pharmacy clinic for a request to start anti-retroviral 
treatment (ARV).  According to the entry by S.S., M.D., 
issues regarding compliance, side effects, drug interactions, 
and possible resistance associated with ARV therapy were 
discussed.  Dr. S.S. noted that the Veteran understood and 
wished to wait two weeks before starting ARV therapy.  On 
April 22, 2003, the Veteran was again seen in the infections 
disease pharmacy clinic.  C.J., a registered pharmacist, 
discussed the treatment options with the Veteran.  He was 
prescribed Combivir and Viramune to be taken twice daily.  It 
was noted by C.J. that the drugs and side effects were 
discussed with the Veteran and the Veteran understood the 
information.

After the Veteran started the ARV therapy, he was seen at the 
Milwaukee VAMC on April 28, 2003.  No problems were noted.  
On March 7, 2003, the Veteran was admitted to the emergency 
room with symptoms of a fever, chills, adenopathy, 
conjunctivitis, pharyngitis, rash, tongue lesion, myalgias, 
and a stiff neck.  The assessment was probable virus versus 
drug exanthema versus Stevens-Johnson syndrome.  Later that 
day, a dermatologist commented that the etiology of the 
symptoms was most likely nevirapine and less so lamivudine.  
He stated that a major side effect of nevirapine is a skin 
eruption, which occurs in 22 to 39.6 percent of patients.  
The dermatologist also stated that a minority of patients 
have to discontinue nevirapine due to a severe and life-
threatening eruption, which occurs 6.7 percent of the time.  
On May 8, 2003, a dermatologist found that the Veteran was 
having a severe skin eruption with drug etiology most likely.  
At that time, the Veteran was experiencing erythema, frank 
epidermal vesiculation, sloughing, and necrosis over several 
areas of his body.  It was estimated that he had lost 10 
percent of his skin.  A May 9, 2003 record documents that the 
Veteran's skin problems, including body-wide blisters and 
lesions, were rapidly worsening and progressing to life 
threatening.  He was diagnosed with Stevens-Johnson syndrome 
secondary to nevirapine.  On May 10, 2003, the Veteran was 
transferred to the burn unit at St. Mary's Hospital in 
Milwaukee.  

A May 10, 2003 admission examination at St. Mary's revealed 
extensive involvement of his face, mucous membranes, mouth, 
and oropharynx with topic epidermal necrolysis.  There was 35 
percent total body surface area involvement.  The symptoms 
were thought to be secondary to nevirapine.  Sulfa and 
nevirapine were listed as allergies.  A May 12, 2003 
consultation report includes an impression of Stevens-Johnson 
syndrome with conjunctival involvement, but no corneal 
involvement.  In a separate May 12, 2003 consultation report, 
C.F.B., M.D stated that the Veteran had Stevens-Johnson 
syndrome likely secondary to nevirapine.  Dr. C.F.B. did not 
think that the condition was extensive enough to be called 
toxic epidermal necrolysis syndrome.

On May 27, 2003, the Veteran was transferred back to the 
Milwaukee VAMC for continued treatment.  A May 28, 2003 
dermatology consultation reflects that the Veteran had a 
severe toxic eruption and/or Stevens-Johnson syndrome with a 
history strongly suggestive of nevirapine as the culpable 
etiology.  A June 2003 record notes that the Veteran had 
Stevens-Johnson syndrome and his skin was healing from the 
disease process all over the body.  A September 2003 letter 
from a VA physician indicates that the Veteran was unable to 
work because of rehabilitation from Stevens-Johnson syndrome.  
Thereafter, the Veteran continued treatment for Stevens-
Johnson syndrome and HIV at the Milwaukee VAMC.  Nevirapine 
and zidovudine were listed as allergies.  A June 2006 record 
reflects that the Veteran still had some residual damage to 
the conjunctivae from Stevens-Johnson syndrome.  The Veteran 
was found to be disabled by SSA in October 2004, in part, due 
to HIV infection.

In October 2003, a VA physician, M.Q.B., was asked to provide 
a medical opinion in connection with the claim.  Dr. M.Q.B. 
reviewed the medical evidence then of record.  She noted that 
the Veteran was prescribed nevirapine for HIV treatment and 
that he was subsequently diagnosed with Stevens-Johnson 
syndrome and toxic epidermal necrolysis.  Dr. M.Q.B. stated 
that nevirapine was appropriately prescribed and she saw no 
fault on the part of VA in prescribing the medication.  Dr. 
M.Q.B. stated the complication was reasonably foreseeable 
because Stevens-Johnson syndrome is a rare but known 
complication of many medications including nevirapine. 

In May 2004, the RO asked for another medical opinion in 
order to clarify whether there was evidence of fault on VA's 
part.  Dr. M.Q.B. provided another opinion on the matter.  
She reviewed the medical evidence then of record and noted 
the Veteran's contention that he should not have been 
prescribed AZT because of a past reaction.  Dr. M.Q.B. stated 
that if the Veteran had an allergy to AZT, he should not have 
been given Combivir, which could have caused Stevens-Johnson 
syndrome.  Dr. M.Q.B. opined that there would be fault on 
VA's part if the Veteran had an allergic reaction to AZT in 
the past, but she did not have enough information to say that 
he had a reaction in the past.  According to Dr. M.Q.B., some 
adverse reactions would not be a contraindication to trying 
the drug again.  Examples are headache, insomnia, malaise, 
anorexia, constipation, nausea, vomiting, anemia, and 
neurtropenia.  Other reactions, such as severe myopathy, 
lactic acidosis, severe hepatitis, an allergic reaction with 
a skin rash, or anaphylaxis, would contraindicate the drug.  
Dr. M.Q.B. needed the records regarding any past adverse 
reaction in order to provide an opinion that AZT was 
contraindicated.

The Board remanded the claim in May 2008 with instructions to 
request a medical opinion from a physician who would address 
whether Stevens-Johnson syndrome was caused by VA medical 
treatment furnished the Veteran as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  Additionally, 
the physician would address whether Stevens-Johnson syndrome 
resulted from an event not reasonably foreseeable.  Another 
opinion was requested, in part, because the private treatment 
records from Dr. B.P.B. and Milwaukee Health were not 
associated with the claims file until after Dr. M.Q.B.'s May 
2004 report.  Those records, which chronicled the Veteran's 
pre-VA treatment for HIV during the 1990s, appear to be the 
records needed by Dr. M.Q.B.

In June 2008, the claims file was forwarded to Dr. M.Q.B. for 
another opinion as requested by the remand.  Dr. M.Q.B. 
reviewed the claims file, including the evidence that had 
been added to the record since she provided her previous 
opinion.  She noted that the Veteran did not have any 
allergies to AZT or the other medications that were 
prescribed prior to VA treatment.  Dr. M.Q.B. also noted that 
the Veteran was prescribed Combivir and Viramune by VA in 
April 2003 for HIV treatment and that he was later diagnosed 
with Stevens-Johnson syndrome that was attributed to 
nevirapine.  Dr. M.Q.B. stated that both Combivir and 
Viramune are known to cause Stevens-Johnson syndrome.  Due to 
the timing of the onset of the condition compared to the 
initiation of drug therapy, Dr. M.Q.B. found that it is 
highly likely that Stevens-Johnson syndrome was caused by the 
drugs.  Because Stevens-Johnson syndrome is a complication of 
both drugs, it can not be attributed to either one with 
certainty.

Dr. M.Q.B. also stated that HIV is an illness that is almost 
certainly fatal without anti-viral therapy.  She gave the 
opinion that there was no carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA by 
prescribing the two medications for HIV treatment.  She 
reasoned that all of the HIV drugs have side effects and the 
combination chosen for the Veteran by the infectious disease 
consultant is an accepted combination.  Because Stevens-
Johnson syndrome is a rare, but known, side effect of the 
medications, Dr. M.Q.B. opined that the condition is a 
reasonably foreseeable event.  Dr. M.Q.B. also stated that 
some health care providers would disclose the risk of 
Stevens-Johnson syndrome, but most reasonable providers would 
not because it is very rare and it is associated with 
hundreds of different drugs.

(Because Dr. M.Q.B. was able to address the salient issues 
without examination, the Board finds that there was 
substantial compliance with the remand instructions.  An 
examination was to be conducted only if needed.  Here, the 
necessary information was provided in order to decide the 
claim.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 
(2008) (holding that not strict, but substantial compliance 
with the terms of a Board's engagement letter is required) 
(citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(substantial compliance as applied to remand instructions).)

In consideration of the evidence of record, it is clearly 
established that the Veteran had additional disability after 
he was prescribed Combivir and Viramune by VA on April 22, 
2003.  The evidence also establishes that the skin condition 
the Veteran thereafter developed-Stevens-Johnson syndrome-
was likely the result of one or both of the prescribed 
medications.  Thus, the Board finds that the Veteran had 
additional disability after the treatment was provided by VA 
in April 2003 not resulting from willful misconduct and the 
VA treatment caused the additional disability.  Even though 
additional disability has been established, the disability 
must have been the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA or an event not reasonably 
foreseeable in order for the section 1151 claim to be 
substantiated.

With respect to the degree of care provided by VA, Dr. 
M.Q.B.'s opinions are probative of the matter.  She stated 
that prescribing Combivir and Viramune is acceptable as a 
treatment for HIV infection.  In the May 2004 opinion, Dr. 
M.Q.B. indicated that the medications would be 
contraindicated if a patient was allergic or otherwise had a 
severe reaction to either drug in the past.  Dr. M.Q.B. 
reviewed the Veteran's private treatment records that 
preceded the VA treatment and found that the Veteran was not 
allergic to AZT or the other HIV medications.  Additionally, 
records from that period do not reference any of the severe 
reactions that Dr. M.Q.B. referred to in the May 2004 
opinion.  The Board finds Dr. M.Q.B.'s opinion that there was 
no carelessness, negligence, lack of proper skill, or error 
in judgment on the part of VA to be persuasive as it was 
provided after reviewing and noting the relevant evidence 
contained in the claims file and the opinion has support in 
the record.  Thus, the Veteran's contention that he was 
negligently prescribed the medications is not supported by 
the competent medical evidence of record.  See 38 C.F.R. 
§ 3.361(d)(1).

In regards to a reasonably foreseeable event, Dr. M.Q.B. 
opined that Stevens-Johnson syndrome was a reasonably 
foreseeable complication of the treatment.  Although rare, 
she stated that disability is a known side effect of Combivir 
and Viramune.  The opinion has support in the record as the 
May 7, 2003 VA treatment record indicates that a life-
threatening skin eruption occurs 6.7 percent of the time with 
use of nevirapine.  Moreover, even on that first day of 
emergent treatment, Stevens-Johnson syndrome as a result of 
anti-viral drug use was already being considered as a 
diagnosis, which is indicative that the disability is a known 
result of that type of medication.  In light of this 
evidence, the Board does not find that developing Stevens-
Johnson syndrome as a result of the VA treatment was an event 
not reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(2).

The Veteran nevertheless alleges that he was not informed of 
the potential side effects of the drugs; therefore, implying 
that VA provided the treatment without his informed consent.  
See 38 C.F.R. § 3.361(d)(1).  The VA records immediately 
preceding the treatment document that the side effects of the 
medications were discussed with the Veteran on April 1 and 
April 22, 2003.  It was noted in both instances that the 
Veteran understood the information and he requested to 
undergo the ARV therapy.  Notably, the Veteran submitted a 
copy of medication instructions for Viramune with his claim.  
Side effects of the medication are listed in the 
instructions.  Under the "warning" section, it is stated 
that Viramune has caused severe, even fatal, liver and skin 
reactions (e.g., Stevens-Johnson syndrome, allergic reaction) 
(emphasis added).  Thus, the evidence shows that the Veteran 
was provided with information regarding the medications 
involved in ARV therapy.  The information included the 
reasonably foreseeable risks, one such risk being the exact 
disability that was caused by the treatment-Stevens-Johnson 
syndrome.  Therefore, the Board finds that the Veteran 
treatment in question was provided with the Veteran's 
informed consent and VA at the least substantially complied 
with the relevant informed consent procedures of 38 C.F.R. 
§ 17.32.

The Board has considered the Veteran's written contentions 
with regard to his claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  While the Board does not 
doubt the sincerity of the Veteran's belief that he developed 
Stevens-Johnson syndrome due to the fault of VA or without 
being informed of the complication, as a lay person without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As 
such, the Veteran's assertions alone, while considered by the 
Board, cannot provide a basis for a grant of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.

In sum, the criteria for compensation benefits under 
38 U.S.C.A. § 1151 for Stevens-Johnson syndrome have not been 
met.  For the foregoing reasons, the claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for Stevens-Johnson syndrome due to VA 
medical treatment in April 2003 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


